Citation Nr: 1048512	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  04-34 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Portland, Oregon.

The Veteran is currently service connected for posttraumatic 
stress disorder at 30 percent disability, effective December 30, 
2002; diabetes mellitus at 20 percent, effective February 23, 
2001; left Achilles tendinitis with history of chronic pain 
syndrome and scarring of Achilles tendon at 10 percent, effective 
March 14, 1997, and right Achilles tendinitis with history of 
chronic pain syndrome and scarring of Achilles tendon at 10 
percent, effective March 14, 1997.

The Veteran appeared before the undersigned Veterans Law Judge in 
a hearing at the RO in March 2009 to present testimony on the 
issue on appeal.  The hearing transcript has been associated with 
the claims file.

In April 2009, the Board remanded this matter for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the lay and 
medical evidence of record shows that the Veteran's tinnitus is 
secondary to service connected diabetes mellitus, type II.




CONCLUSION OF LAW

The criteria for service connection tinnitus secondary to 
service-connected diabetes mellitus, type II, have been met.  38 
U.S.C.A §§ 1101, 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in full 
the benefits sought on appeal.

Any defect, if one exists, with respect to either the duty to 
notify or the duty to assist must be considered harmless and will 
not be discussed.

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, to establish service connection, a veteran must show 
evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and evidence of 
a nexus between the claimed in-service disease or injury and the 
present disability.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. § 
3.303; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

In addition, service connection may be established on a secondary 
basis for a disability which is proximately due to or the result 
of service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-
connected disability aggravates a nonservice-connected condition, 
a veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  
However medical evidence is required to show this secondary 
cause-and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

Although the Veteran has only claimed for compensation under 
direct service connection, the VA has obligation to explore all 
legal theories, including those unknown to the veteran, by which 
he can obtain benefit sought for a claimed disability.  See 
Schroeder v. West, 212 F. 3d 1265, 1269-71 (Fed. Cir. 2000).  The 
Board is required to consider all evidence of record and to 
consider and discuss in its decision all "potentially applicable" 
provisions of law and regulation.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  Therefore, the Board will discuss whether 
the Veteran is entitled to service connection for tinnitus based 
on direct and secondary theories of entitlement.

During the March 2009 hearing, the Veteran testified that it was 
his belief that his tinnitus was directly related to noise 
exposure in service.  The Veteran testified that his exposure to 
acoustic trauma began in early on during his active duty.  The 
Veteran stated he was exposed to loud noise from rifle fire, 
forklifts, and helicopters as a helicopter mechanic.  The Veteran 
stated plastic earplugs were given but were not effective.  See 
March 2009 Hearing Transcript.

The Veteran further testified that approximately six months after 
discharge from service he noticed "buzzing and ringing in [his] 
ears, and it's been a constant thing that [he] had with an 
increasing loud ringing every so often... a constant buzz in 
[his] ears from that time on." The Veteran stated that he did not 
seek treatment for the tinnitus for years and "just dealt with 
it."  Id.

According to in-service treatment records, there is no record of 
complaint or treatment of hearing trouble or ear disorders during 
service.  See in-service treatment records, dated June 1969 to 
October 1971.  Furthermore, the Veteran entrance and separation 
examinations are also absent of complaint or treatment of 
tinnitus.  See Entrance examination and Separation examination 
records, dated April 1969 and November 1971, respectively.

The Veteran underwent a VA audiological examination in April 2004 
where he was diagnosed with bilateral sensorineural hearing loss 
but there was no diagnosis of tinnitus.  During this examination 
the VA audiologist did not make an opinion as to whether it was 
service related.  See VA audiological examination, dated April 
2004.

In June 2004, the Veteran's file was made available to the VA 
audiologist who noted that "military records indicate that the 
[V]eteran presented normal hearing thresholds bilaterally at time 
of entry and at time of separation from military service up to 
4000 Hz."  Therefore, the VA audiologist opined that "the 
tinnitus reported is not... related to a hearing loss caused by 
events during the military."  See VA audiological examination, 
dated June 2004.

However, the Board determined in the April 2009 remand that while 
it appears that the Veteran's testimony is credible, it was 
unclear whether a formal diagnosis of tinnitus has been rendered 
(the opinion rendered by the VA audiologist was based on the 
Veteran's claim of tinnitus, not a determined finding.)  
Therefore, the Board remanded this matter for a new VA 
audiological examination. 

In October 2009, the Veteran underwent a new audiological 
examination at the VA medical center.  The Veteran reported 
bilateral tinnitus and that he first noticed it one year 
following separation from service.  Upon review of the Veteran's 
claims file and a physical examination, the VA audiologist stated 
that tinnitus is likely as not a symptom associated with his 
hearing loss.  However, the VA audiologist opined that the 
Veteran's tinnitus is "less likely as not (less than 50/50 
probability) caused by or a result of [i]n-service noise 
exposure... [where] [t]he [V]eteran's military entrance to 
separation physical exams indicate normal hearing.  The 
[V]eteran's history of ear infections began in childhood and he 
continues to have eustachian tube dysfunction with [pressure 
equalization] tube placement.  The [V]eteran's hearing loss and 
tinnitus are most likely due to other factors, such as, 
eustachian tube dysfunction, the aging process and/or other 
disease processes (diabetes)."  See VA audiological examination, 
dated October 2009.

After reviewing all the evidence, including the Veteran's lay 
statements discussed above, the Board is unable to grant the 
Veteran's claims for service connection for tinnitus on a direct 
basis. The Board acknowledges the Veteran's current tinnitus.  
Further, the Board does not doubt that the Veteran was exposed to 
loud noises during service.  The missing piece in the Veteran's 
claim is a medical nexus opinion that links the Veteran's in-
service noise exposure to his current tinnitus.

However, turning to the issue of secondary service-connection, as 
stated above, the October 2009 VA examiner noted that while the 
Veteran's hearing loss was not related to in-service loud noise 
exposure, it is most likely due to other factors which includes 
the Veteran's current diabetes.  Again, the Veteran is service-
connected for diabetes mellitus, type II, at 20 percent 
disability, effective February 23, 2001. 

Based on this evidence, the Board will resolve all reasonable 
doubt in the Veteran's favor.  Consequently, the Board finds that 
the Veteran's tinnitus is secondary to his service-connected 
diabetes mellitus, type II.  38 C.F.R. § 3.102.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon the 
issue).  As such, the Board will grant this appeal.


ORDER

Entitlement to service connection for tinnitus secondary to 
service connected diabetes mellitus, type II, is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


